
	

114 HR 27 IH: Tax Code Termination Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 27
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Goodlatte (for himself, Mr. Marino, Mr. Joyce, Mr. Walberg, Mr. Wilson of South Carolina, Mr. Flores, Mr. Poe of Texas, Mr. Pittenger, Mr. Franks of Arizona, Mr. Mulvaney, Mr. Yoho, Mr. Jones, Mr. Chabot, Mr. Duncan of Tennessee, Mr. Chaffetz, Mr. Roe of Tennessee, Mr. Long, Mr. Sensenbrenner, Mr. Bilirakis, Mr. Garrett, Mr. Griffith, Mr. Culberson, Mr. Amash, Mr. Schweikert, Mr. Amodei, Mr. Westmoreland, Mrs. Blackburn, Mr. Weber of Texas, Mr. Forbes, Mr. Newhouse, Mr. Gosar, and Mr. Woodall) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To terminate the Internal Revenue Code of 1986.
	
	
		1.Short titleThis Act may be cited as the Tax Code Termination Act.
		2.Termination of Internal Revenue Code of 1986
			(a)In GeneralNo tax shall be imposed by the Internal Revenue Code of 1986—
				(1)for any taxable year beginning after December 31, 2019; and
				(2)in the case of any tax not imposed on the basis of a taxable year, on any taxable event or for any
			 period after December 31, 2019.
				(b)ExceptionSubsection (a) shall not apply to taxes imposed by—
				(1)chapter 2 of such Code (relating to tax on self-employment income);
				(2)chapter 21 of such Code (relating to Federal Insurance Contributions Act); and
				(3)chapter 22 of such Code (relating to Railroad Retirement Tax Act).
				3.New Federal tax system
			(a)StructureThe Congress hereby declares that any new Federal tax system should be a simple and fair system
			 that—
				(1)applies a low rate to all Americans;
				(2)provides tax relief for working Americans;
				(3)protects the rights of taxpayers and reduces tax collection abuses;
				(4)eliminates the bias against savings and investment;
				(5)promotes economic growth and job creation; and
				(6)does not penalize marriage or families.
				(b)Timing of implementationIn order to ensure an easy transition and effective implementation, the Congress hereby declares
			 that any new Federal tax system should be approved by Congress in its
			 final form no later than July 4, 2019.
			4.Delay of termination dates
			(a)Two-Thirds majority requiredIn the House of Representatives or the Senate, a bill or joint resolution, amendment, or conference
			 report carrying a change of the dates specified in section 2(a) of this
			 Act may not be considered as passed or agreed to unless so determined by a
			 vote of not less than two-thirds of the Members voting, a quorum being
			 present.
			(b)Rules of the Senate and HouseThe provisions of subsection (a) are enacted by the Congress as an exercise of the rulemaking power
			 of the House of Representatives and the Senate, respectively, and as such
			 they shall be considered as part of the rules of each House, respectively,
			 or of that House to which they specifically apply, and such rules shall
			 supersede other rules only to the extent that they are inconsistent
			 therewith.
			
